Citation Nr: 0813794	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, J.M. and A.D.




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

The matter of reopening a claim for service connection for 
restless leg syndrome comes before the Board of Veterans' 
Appeals (Board) on appeal from February and December 2006 
rating decisions of the RO in Cleveland, Ohio, which reopened 
and denied the claim.  The issue of service connection for 
PTSD arises from an August 2002 rating decision. 

The veteran testified before a Decision Review Officer at 
January 2003 and July 2004 hearings on both issues and before 
the undersigned at an August 2007 hearing on the matter of 
service connection for restless leg syndrome, alone.  All 
transcripts have been associated with the file.

The RO granted the veteran's petition to reopen his restless 
leg syndrome claim in the December 2006 rating decision.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board concludes that new and material evidence has indeed 
been associated with the claims folder.  The veteran's claim 
of service connection for restless leg syndrome was denied by 
an August 2002 rating decision on the basis that the 
disability was not incurred in service.  The veteran 
attempted to appeal; however, his substantive appeal was not 
timely.  The veteran was notified of the failure to perfect 
in a November 2004 letter.  He then initiated his current 
petition.  New and material evidence specifically addressing 
the issue of incurrence has been submitted in the form of a 
February 2006 statement from the veteran's brother that the 
veteran had the condition when he returned home from the 
service in 1955.  See 38 C.F.R. § 3.307, 3.309 (2007) 
(Service connection for organic diseases of the nervous 
system may be established based on a legal "presumption" by 
showing that such manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.)  For the purpose of reopening the claim, the Board 
will presume the credibility of the aforementioned evidence.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, 
the claim is reopened.  See 38 C.F.R. § 3.156(a).  The Board 
will proceed to review the decision on the merits.  As such, 
the Board finds that any error related to the VCAA on that 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has a current diagnosis of restless leg syndrome; 
and there is no medical evidence relating such to any event 
or injury in service or any applicable presumptive period 
thereafter.


CONCLUSION OF LAW

The veteran's restless leg syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the rating decision which reopened and considered 
the veteran's claim on the merits, a letter dated in 
September 2006 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  The notice provided also addressed the evidence 
upon which disability ratings and effective dates are to be 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is hearsay from the 
veteran's friends.  The veteran's direct testimony is that 
the problem began after his discharge.  His friends' 
statements are outweighed by the remaining evidence, as 
discussed below.  There is no reasonable possibility that a 
medical opinion would aid in substantiating the veteran's 
claim since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that, upon his separation from service 
in November 1955, he began suffering from restless leg 
syndrome.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's VA treatment records show that the veteran has 
a current diagnosis of restless leg syndrome.  The Board is 
satisfied by the evidence of current disability.  See id.  

The veteran's restless leg syndrome has not been shown to 
have begun during service.  The veteran has testified in 
January 2003 before a Decision Review Officer and in August 
2007 before the undersigned.  At both hearings, he testified 
that his restless leg problem began after his discharge, when 
he returned home.  The veteran also submitted a January 2006 
statement to the effect that the problems began during 
service.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  As the veteran's statements clearly 
contradict each other, the Board finds that the veteran is 
not credible.  The Board turns to the remaining record for 
evidence of inservice incurrence of restless leg syndrome.

The veteran's service medical records do not show complaints, 
treatment or diagnosis for restless leg or any other 
neurological problem.  The Board is aware that the veteran's 
service medical records were damaged by fire.  The extant 
portions of the records appear to be the relevant portions 
containing physical examination results.

The Board has also considered the statements submitted by the 
veteran's brother, sister and his friends J.M. and A.D.  The 
veteran's brother submitted a January 2003 statement that the 
veteran moved in with him in 1957 and that he discussed the 
restless leg problem at the time.  The veteran's brother 
indicated in February 2006 that his brother had his restless 
leg problem after returning from service in 1955.  The 
veteran's sister also submitted a January 2003, indicating 
that the veteran has had restless legs for many years.  She 
does not indicate that the problem began during service.  The 
veteran's friends, J.M. and A.D., have testified and 
submitted statements to the effect that the veteran has had 
the condition for many years as a result of service.  

The Board is left with an unreliable history.  The veteran's 
testimony and statements are contradictory.  The remaining 
statements from his brother and sister do not place the onset 
of restless legs to service.  The Board notes that both J.M. 
and A.D. met the veteran many years after his separation from 
service and that their knowledge is dependent on what the 
veteran has told them.  As he has drawn questions to his own 
credibility, the Board cannot reasonably rely on their 
statements.  The Board is left with a record that points to 
onset of restless legs sometime in the 1950's, but no 
evidence from credible sources or objectively from service 
medical records that indicate that the problem began during 
service.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran incurred or 
aggravated restless leg syndrome during service.  The Board 
concludes that service connection is not warranted on a 
direct basis.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and other organic diseases of the nervous 
system become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the veteran has submitted 
statements and testified that his restless leg syndrome 
bothered him on his separation from service, there is no 
evidence to show that the symptoms could have reached a 
compensable level within one year of separation under the 
Diagnostic Codes rating diseases of the nervous system.  See 
38 C.F.R. § 4.124a.  The veteran cannot benefit from the 
presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to service connection for restless leg syndrome 
is denied.


REMAND

The veteran filed a claim for service connection for PTSD in 
October 2000.  That claim was denied in an August 2002 rating 
decision.  The veteran filed a timely Notice of Disagreement 
in September 2002.  The RO issued a February 2004 Statement 
of the Case (SOC).  The veteran perfected an appeal of the 
PTSD issue with an April 2004 Substantive Appeal.  The RO has 
taken no additional development or adjudication of the issue 
since that time.  The RO received additional evidence 
regarding his PTSD in his VA treatment records, associated 
with the record in October 2006.  The law requires that the 
RO consider the evidence added to the record since the 
November 2004 Supplemental Statement of the Case, re-
adjudicate the claim, and issue an appropriate SSOC.  38 
C.F.R. §§ 19.31, 19.37 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should initially consider whether 
additional stressor development is 
warranted given the veteran's submission 
of a PTSD stressor questionnaire.  
Following any necessary development under 
the VCAA, the RO should readjudicate the 
PTSD claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


